UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6243



EARL T. MARSHALL, III,

                                                Petitioner - Appellant,

          versus


W. J. THOMPSON,    Warden;   FEDERAL   BUREAU   OF
PRISONS,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-140-1)


Submitted:   November 3, 1998            Decided:    November 18, 1998


Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl T. Marshall, III, Appellant Pro Se. Rita R. Valdrini, As-
sistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl T. Marshall, III, appeals from a district court order

denying relief on his petition filed under 28 U.S.C. § 2241 (1994).

In light of our recent decision in Pelissero v. Thompson, 155 F.3d

470 (4th Cir. 1998), we affirm the district court’s denial of

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2